         Case 1:19-cv-10749-FDS Document 9-2 Filed 05/06/19 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS
____________________________________
                                             )
JAMES ROBINSON,                              )
On behalf of himself and all others          )
similarly situated,                          )
                                             )
                Plaintiff,                   )
                                             )    Case No. 19-cv-10749
                v.                           )
                                             )
NATIONAL STUDENT CLEARINGHOUSE,              )
                                             )
                Defendant.                   )
                                             )

                          DECLARATION OF BENJAMIN D. ELGA

       I, Benjamin D. Elga, do hereby depose and state:

       1. I am an attorney at Justice Catalyst Law, counsel to Plaintiff James Robinson in the

above-captioned action.

       2. I am a member in good standing of the Bars of New York (Bar #5332861), New Jersey

(Bar #138972014), Massachusetts (Bar #697933), the District Court of New Jersey, the Eastern

District of New York, the Southern District of New York, and the U.S. Court of Appeals, Third

Circuit. I am certified to practice in New Jersey, New York, and Massachusetts.

       3. I am a member in good standing of the Bars in every jurisdiction where I have been

admitted to practice.

       4. There are no disciplinary proceedings pending against me as a member of the Bar in

any jurisdiction.

       5. I have not previously had a pro hac vice admission (or other admission for a limited

purpose) to this Court revoked for misconduct.

       6. I have read and agree to abide by the Local Rules of the United States District
         Case 1:19-cv-10749-FDS Document 9-2 Filed 05/06/19 Page 2 of 2




Court for the District of Massachusetts.


I declare under the penalties of perjury that the foregoing is true and correct.



Dated: April 24, 2019                                 Respectfully submitted,


                                                      /s/ Benjamin D. Elga
                                                      _______________




                                                  2
